significant index no department of the treasury internal_revenue_service washington d c government entities division may release number release date t ep ra t2 re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been denied the company is involved in the health care industry the current financial hardship _ was brought about in large part by the level of medicare medicaid reimbursements the presence of two labor unions within the facility and existing bond covenants and undesirable interest rates currently available in the market this has led to accumulated losses in excess of foreseeable future the company has pursued offers from prospective buyers but the mounting losses the pension liabilities and outstanding debt have made the company undesirable the company has also tried to restructure its debt but has been unable to do so you were notified in a letter dated date that your request had been at the time the tentatively denied a conference of right was heldon company agreed with our preliminary determination that while its business hardship was substantial it was not temporary furthermore even if the funding waiver were granted the company would not be able to make periodic_payments to the plan sufficient to cover both the amortization payments on the funding waiver plus the future ongoing cost of the plan with losses projected to continue into the since _ in a letter dated date you stated that the company does not wish to withdraw its application_for the funding waiver because the nature of the company’s hardship is not temporary the company is unable to satisfy future minimum_funding requirements and it is unreasonable to assume that the plan will continue only if a funding waiver is granted your request for a waiver of the minimum_funding_standard for the plan_year ending has been denied a you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years you should ending file a form_5330 as soon as possible to report and pay the taxes and this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the to the further assistance in this matter please contact if you require sincerely yours joseph h grant director employee_plans
